Exhibit 2.1* Execution Version AMENDED AND RESTATED ASSET PURCHASE AGREEMENT by and among HARTMARX CORPORATION, and certain of its subsidiaries named herein as Sellers, and EMERISQUE BRANDS UK LIMITED and SKNL NORTH AMERICA, B.V. as Purchasers Dated as of June 1, 2009 * In accordance with Item 601(b)(2) of Regulation S-K, the schedules and similar attachments to the asset purchase agreement in this exhibit have not been filed.The registrant agrees to furnish a copy of any omitted schedule or similar attachment to the SEC upon request. TABLE OF CONTENTS ARTICLE I PURCHASE AND SALE OF ASSETS 2 Section 1.1Acquired Assets 2 Section 1.2Excluded Assets 5 Section 1.3Assumed Liabilities 7 Section 1.4Excluded Liabilities 7 Section 1.5Assignment of Assigned Contracts and Assumed Leases 9 Section 1.6Purchase Price 10 Section 1.7Base Purchase Price Adjustment 10 Section 1.8Allocation of Purchase Price for Tax Purposes 10 ARTICLE II THE CLOSING 11 Section 2.1Closing 11 Section 2.2Deliveries at Closing 11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 14 Section 3.1Organization 14 Section 3.2Authority of Sellers 14 Section 3.3Consents and Approvals 15 Section 3.4No Violations 15 Section 3.5Books and Records 15 Section 3.6Compliance with Laws; Permits 15 Section 3.7Title to Acquired Assets 16 Section 3.8Absence of Certain Developments 16 Section 3.9No Undisclosed Liabilities 16 Section 3.10 Brokers 16 Section 3.11 Litigation 17 Section 3.12 Intellectual Property 17 Section 3.13 Real Property 18 Section 3.14 Employee Benefit Matters 20 Section 3.15 Labor Matters 21 Section 3.16 Contracts 22 Section 3.17 Validity of Assigned Contracts 22 Section 3.18 Customers and Suppliers 23 Section 3.19 Accounts Receivable 23 Section 3.20 Equipment 23 Section 3.21 Inventory 23 Section 3.22 Affiliate Transactions 23 Section 3.23 SEC Documents; Financial Statements 23 Section 3.24 Unaudited Financial Statements 24 Section 3.25 Eligible Administrative Claims 24 Section 3.26 Cure Costs 24 Section 3.27 No Other Representations or Warranties. 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS 25 Section 4.1Organization 25 Section 4.2Authority Relative to this Agreement 25 Section 4.3Consents and Approvals 25 Section 4.4No Violations 25 Section 4.5Brokers 26 Section 4.6Financing 26 Section 4.7Solvency 27 ARTICLE V COVENANTS 27 Section 5.1Conduct of Business by the Sellers Pending the Closing 27 Section 5.2Access and Information 30 Section 5.3Approvals and Consents; Cooperation; Notification 31 Section 5.4Confidentiality 33 Section 5.5Further Assurances 33 Section 5.6Cure Costs 33 Section 5.7Bankruptcy Court Approval and Filings 33 Section 5.8Canadian Process 35 Section 5.9Break-Up Fee and Expense Reimbursement 35 Section 5.10 Bidding Procedures 35 Section 5.11 Insurance 36 Section 5.12 Letters of Credit 36 Section 5.13 Employee/Labor Matters 36 Section 5.14 Access to Records After Closing 37 Section 5.15 Collection of Receivables; Cash Forwarding 38 Section 5.16 Observance of Policies Regarding Personally Identifiable Information 39 Section 5.17 Corporate Name Change 39 Section 5.18 Financing 39 Section 5.19 Consents 40 Section 5.20 Adoption of Operating Budget 40 Section 5.21 Removal of Tangible Personal Property 40 Section 5.22 Wool Refund Payments 41 ARTICLE VI CONDITIONS PRECEDENT 42 Section 6.1Conditions Precedent to Obligation of Sellers and Purchasers 42 Section 6.2Conditions Precedent to Obligation of the Sellers 42 Section 6.3Conditions Precedent to Obligation of the Purchasers 43 ARTICLE VII TERMINATION, AMENDMENT, AND WAIVER 45 Section 7.1Termination Events 45 Section 7.2Effect of Termination 46 ARTICLE VIII GENERAL PROVISIONS 48 Section 8.1Survival of Representations, Warranties, and Agreements 48 Section 8.2Confidentiality 48 Section 8.3Public Announcements 49 ii Section 8.4Taxes; Assumed Lease Payments; Security Deposits; Title Costs 49 Section 8.5Notices 51 Section 8.6Descriptive Headings; Interpretative Provisions 52 Section 8.7No Strict Construction 53 Section 8.8Successors and Assigns 53 Section 8.9Entire Agreement 53 Section 8.10 Governing Law; Submission of Jurisdiction; Waiver of Jury Trial 54 Section 8.11 Expenses 54 Section 8.12 Amendment 54 Section 8.13 Waiver 54 Section 8.14 Counterparts; Effectiveness 54 Section 8.15 Severability; Validity; Parties in Interest 54 ARTICLE IX DEFINITIONS 55 iii TABLE OF SCHEDULES Schedule 1.1(b) Credits and Prepaid Items Acquired by Purchasers Schedule 1.1(c)(i) Customer Contracts Schedule 1.1(c)(ii) Supplier Contracts Schedule 1.1(c)(iii) License Agreements Schedule 1.1(c)(iv) Other Contracts Schedule 1.1(e) Inventory Schedule 1.1(f)(i) Acquired Owned Real Property Schedule 1.1(f)(ii) Acquired Leased Real Property Schedule 1.1(g) Tangible Personal Property Schedule 1.1(h) Trademarks Schedule 1.1(i) Software Schedule 1.1(k) Bank Accounts and Lockbox Arrangements Schedule 1.1(A) Contracts and Leases Purchasers May Not Assume Schedule 1.2(n) Other Rights, Properties and Assets Comprising Excluded Assets Schedule 1.3(g) Other Liabilities and Obligations Comprising Assumed Liabilities Schedule 3.1 Outstanding Equity and Membership Interests of Sellers Schedule 3.3 Third Party Consents Schedule 3.7 Title to Acquired Assets Schedule 3.8 Absence of Certain Developments Schedule 3.9 No Undisclosed Liabilities Schedule 3.11 Litigation Schedule 3.12(a) Intellectual Property Schedule 3.12(d) Claims and Violations of Intellectual Property Schedule 3.13(a)(i) Owned Real Property Schedule 3.13(a)(ii) Leases Schedule 3.13(a)(iv)(1) Validity of Assumed Leases Schedule 3.13(c) Environmental Matters Relating to Real Property Schedule 3.14(a) Benefit Plans Schedule 3.14(b) Reportable Events Schedule 3.14(c) Payments or Vesting under Benefit Plans Schedule 3.14(d) Continuing Medical, Disability and Life Insurance under Benefit Plans Schedule 3.15(b) Labor Matters Schedule 3.15(c) Collective Bargaining Agreements Schedule 3.16 Material Contracts Schedule 3.17 Validity of Assigned Contracts Schedule 3.18 Customers and Suppliers Schedule 3.22 Affiliate Transactions Schedule 3.23 SEC Documents; Financial Statements Schedule 3.24 Unaudited Financial Statements Schedule 4.3 Purchasers’ Required Consents Schedule 5.1 Conduct of Business by Sellers Pending Closing Schedule 5.12 Existing Letters of Credit Schedule 5.13(a) Hired Employees Schedule 6.1(b) Required Governmental Entity Consents Schedule 6.3(m) Required Third Party Consents iv TABLE OF EXHIBITS Exhibit A Exhibit B Exhibit C Brand Names Form of Assignment and Assumption Agreement Form of Sale Order Exhibit D Form of Bill of Sale Exhibit E Exhibit F Exhibit G Exhibit H Exhibit I Exhibit J Exhibit K Exhibit L Exhibit M Exhibit N Assignment of Patents Assignment of Trademarks Assignment of Copyrights Assignment of Domain Names Form of Transition Services Agreement Form of Bidding Procedures Form of Bidding Procedures Order Top 15 Finished Goods/Piece Goods Suppliers Terms of Junior Secured Note Wool Refund Payments Letter v AMENDED AND RESTATED ASSET PURCHASE AGREEMENT THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of June 1, 2009 (the “Effective Date”), is made by and among Hartmarx Corporation, a Delaware corporation (“Parent”) and the selling subsidiaries named on Appendix I hereto (collectively, other than Canadian Sub, the “Sellers”), Emerisque Brands UK Limited, a company formed under the laws of England and Wales (“Emerisque”) and SKNL North America, B.V., a company incorporated under the laws of The Netherlands
